
	
		I
		112th CONGRESS
		1st Session
		H. R. 1420
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Jackson of
			 Illinois (for himself and Ms.
			 Moore) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish a commission to commemorate the
		  sesquicentennial of the American Civil War.
	
	
		1.Short titleThis Act may be cited as the
			 Civil War Sesquicentennial Commission
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The American Civil
			 War was a defining experience in the development of the United States.
				(2)The people of the
			 United States continue to struggle with issues of race, civil rights, heritage,
			 and the politics of federalism, which are legacies of the Civil War and
			 Reconstruction.
				(3)There is a
			 resurgence of interest in the Civil War that is evidenced by the multitude of
			 publications, exhibits, reenactments, research organizations, Internet and
			 multimedia resources, historic parks, and preservation associations focused on
			 the Civil War.
				(4)The years 2010
			 through 2015 mark the sesquicentennial of the period beginning with the
			 election of Abraham Lincoln and concluding with the end of the Civil War.
			 Notable milestones during this period include the following:
					(A)On November 6,
			 1860, Abraham Lincoln was elected President of the United States.
					(B)On December 20, 1860, in a special
			 convention, the South Carolina Legislature voted to secede from the Union
			 following the election of Lincoln. In the early months of the following year,
			 Mississippi, Florida, Alabama, Georgia, Louisiana, and Texas seceded and formed
			 the Confederate States of America.
					(C)In April 1861,
			 Confederate forces fired on Fort Sumter, the first shots fired in the Civil
			 War. In response, President Lincoln ordered the blockade of all Confederate
			 ports and called for 75,000 volunteers to enlist in the Union Army. Four more
			 Southern States—Virginia, Arkansas, Tennessee and North Carolina—seceded in the
			 months following the attack on Fort Sumter.
					(D)The Civil War
			 spawned numerous campaigns, battles, and engagements, including Bull Run, the
			 Monitor versus the Merrimac, the Peninsula Campaign, Shiloh, the Capture of New
			 Orleans, the Shenandoah Valley Campaign, Seven Pines, Seven Days, Antietam,
			 Fredericksburg, Chancellorsville, Gettysburg, the Siege of Vicksburg,
			 Chickamauga, Chattanooga, Wilderness, the Siege at Petersburg, the Capture of
			 Atlanta, the March to the Sea, Nashville, and Appomattox.
					(E)In January 1863,
			 President Lincoln issued the Emancipation Proclamation, freeing all slaves in
			 States considered to be in rebellion against the Federal Government.
					(F)On June 28, 1864,
			 President Lincoln repealed all fugitive slave laws.
					(G)On January 31,
			 1865, the United States Congress passed the 13th Amendment to the Constitution,
			 abolishing slavery and involuntary servitude.
					(H)On April 9, 1865,
			 Confederate General Robert E. Lee surrendered at Appomattox Courthouse.
					(I)On April 14, 1865,
			 President Lincoln was shot by Confederate sympathizer John Wilkes Booth while
			 attending a play at Ford’s Theater, and died the next day.
					(J)In April and May
			 1865, Confederate Generals Joseph Johnson and E. Kirby Smith, leaders of the
			 remaining organized Confederate Forces, surrendered, formally ending the
			 Southern Resistance.
					(K)By the end of the
			 Civil War, an estimated 600,000 Union and Confederate soldiers had been killed
			 and over 471,000 wounded, making the Civil War the bloodiest war in the history
			 of our Nation.
					(5)The sesquicentennial of the Civil War
			 presents a significant opportunity for Americans to recall and reflect upon all
			 aspects of that conflict and its legacy in a spirit of reconciliation and
			 honest reflection, through exploration, interpretation, and discussion.
				(6)The sesquicentennial of the Civil War
			 presents a significant opportunity to preserve and promote the remaining
			 battlefields and historic sites relating to the Civil War before the
			 battlefields and sites are lost to future generations.
				(b)PurposeThe
			 purpose of this Act is to establish a Civil War Sesquicentennial Commemoration
			 Commission to—
				(1)ensure a suitable
			 national observance of the sesquicentennial of the Civil War that includes
			 recognition of the historic, social, legal, cultural, and political forces that
			 caused the American Civil War and influenced its course and outcomes;
				(2)explore the causes of the Civil War to gain
			 a better understanding of the reasons that the democratic framework of the
			 United States failed to resolve the sectional issues without resorting to
			 war;
				(3)fully examine and reflect upon the
			 consequences of the Civil War, subjects which Congress directed the National
			 Park Service to address in National Park Service programs and materials
			 beginning in 1999, including the Reconstruction era and the aftermath, the
			 subsequent constriction of equal rights for African-American citizens, and the
			 ultimate achievement of civil rights for the descendants of enslaved peoples
			 almost a century later;
				(4)collaborate with
			 and assist States and national organizations with programs and activities for
			 the observance of the sesquicentennial of the Civil War;
				(5)assist in ensuring
			 that any observance of the sesquicentennial of the Civil War is inclusive and
			 appropriately recognizes the experiences and points of view of all people
			 affected by the Civil War; and
				(6)provide assistance
			 for the development of programs, projects, and activities on the Civil War that
			 have lasting educational value.
				3.Civil War
			 Sesquicentennial Commemoration CommissionThe Secretary of the Interior shall
			 establish a commission to be known as the Civil War Sesquicentennial
			 Commemoration Commission (hereafter in this Act referred to as the
			 Commission).
		4.Composition of
			 the Commission
			(a)In
			 generalThe Commission shall be composed of 25 members as
			 follows:
				(1)Government
			 membersThe Commission shall include—
					(A)2 Members of the
			 Senate appointed by the President pro tempore of the Senate, in consultation
			 with the majority leader and the minority leader of the Senate;
					(B)2 Members of the
			 House of Representatives appointed by the Speaker of the House of
			 Representatives, in consultation with the minority leader of the House;
					(C)the Secretary of
			 the Interior or the designee of the Secretary;
					(D)the Secretary of
			 the Smithsonian Institution, or the designee of the Secretary;
					(E)the Secretary of
			 Education, or the designee of the Secretary;
					(F)the Secretary of
			 Defense, or the designee of the Secretary;
					(G)the Chairman of
			 the National Endowment for the Humanities, or the designee of the
			 Chairman;
					(H)the Chairman of
			 the National Endowment of the Arts, or the designee of the Chairman;
					(I)the Archivist of
			 the United States, or the designee of the Archivist;
					(J)the Librarian of
			 Congress, or the designee of the Librarian; and
					(K)the Director of
			 the National Park Service, or the designee of the Director.
					(2)Private
			 membersThe Commission shall include—
					(A)5 members
			 appointed by the President from among individuals who are representative of the
			 corporate and nonprofit communities; and
					(B)7 individuals
			 appointed by the President from among persons who by reason of education,
			 training, and experience, are experts on the Antebellum, Civil War, and
			 Reconstruction eras and the preservation, interpretation, and presentation of
			 those eras to the public, including—
						(i)5 individuals with expertise in history or
			 related academic disciplines germane to the Civil War, including—
							(I)individuals
			 representing the museum community, in particular history museums and historical
			 societies, such as the National Civil War Museum;
							(II)individuals with
			 expertise in art history, historic preservation, or a related field;
							(III)individuals with
			 expertise in anthropology, cultural geography, sociology, or a related field;
			 and
							(IV)individuals with
			 expertise in political science, law, economics, or a related field;
							(ii)1
			 individual with expertise in the preservation of Civil War historic sites and
			 battlefields; and
						(iii)1
			 individual representing State Civil War sesquicentennial efforts.
						(b)Terms
				(1)Government
			 membersIf any member of the
			 Commission who was appointed as an officer designated under
			 subsection (a)(1) leaves such office, the
			 member may continue as a member of the Commission for not longer than the
			 30-day period beginning on the date the member leaves such office.
				(2)Private
			 membersPrivate members under
			 subsection (a)(2) shall be appointed for
			 the life of the Commission.
				(c)VacanciesAny
			 vacancy in the Commission shall not affect its powers, and shall be filled in
			 the same manner as the original appointment.
			(d)Initial
			 appointmentsThe appointment of the members of the Commission
			 shall be made not later than 90 days after the date of the enactment of this
			 Act.
			5.General
			 provisions
			(a)Meetings
				(1)Initial
			 meetingNot later than 60 days after the date on which all
			 members of the Commission have been appointed, the members appointed under
			 subparagraphs (A) and (B) of
			 section 4(a)(2) shall call the first
			 meeting of the Commission.
				(2)Subsequent
			 meetingsThe Commission shall hold subsequent meetings at the
			 call of the Chairperson.
				(b)Chairperson and
			 vice chairpersonAt the initial meeting, the Commission shall
			 elect a Chairperson and a Vice Chairperson from among its voting
			 members.
			(c)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
			(d)Voting
				(1)In
			 generalThe Commission shall act only on an affirmative vote of a
			 majority of the voting members of the Commission.
				(2)Nonvoting
			 membersThe individuals appointed under subparagraphs (A) and (B)
			 of
			 section 4(a)(1) shall be nonvoting
			 members, and shall serve only in an advisory capacity.
				6.Duties of the
			 Commission
			(a)Activities
			 related to the sesquicentennialThe Commission shall—
				(1)plan, develop, and
			 carry out programs and activities appropriate to commemorate the
			 sesquicentennial of the Civil War, including activities in recognition of the
			 historic, social, legal, cultural, and political forces that—
					(A)caused the Civil
			 War; and
					(B)influenced the
			 course and outcomes of the Civil War;
					(2)encourage
			 interdisciplinary examination of the Civil War;
				(3)facilitate Civil
			 War-related activities throughout the United States;
				(4)encourage civic,
			 historical, educational, economic, preservation, and other organizations
			 throughout the United States to organize and participate in activities to
			 expand the understanding and appreciation of the significance of the Civil
			 War;
				(5)coordinate and
			 facilitate the public distribution of scholarly research, publications, and
			 interpretations of the Civil War;
				(6)coordinate with and provide technical
			 assistance to States, units of local government, and nonprofit organizations
			 (including State and local sesquicentennial commemoration entities) to further
			 the commemoration of the sesquicentennial of the Civil War;
				(7)coordinate and facilitate commemoration
			 activities of Federal agencies relating to the sesquicentennial of the Civil
			 War;
				(8)develop programs
			 and facilities to ensure that the sesquicentennial commemoration of the Civil
			 War results in a positive legacy and long-term public benefit;
				(9)encourage and facilitate the preservation
			 of Civil War historic sites and battlefields as a lasting legacy of the
			 sesquicentennial commemoration;
				(10)plan, develop, and carry out programs and
			 activities to use funds raised from individuals, foundations, and corporations
			 for sesquicentennial activities at the national level;
				(11)at its discretion, provide funds to State
			 and local programs to carry out activities that advance the goals of the
			 Commission; and
				(12)encourage the
			 development and conduct of programs designed to involve the international
			 community in activities that commemorate the Civil War.
				(b)Plans and
			 report
				(1)Strategic plan
			 and annual performance plansThe Commission shall prepare a
			 strategic plan in accordance with section 306 of title 5, United States Code,
			 and annual performance plans in accordance with section 1115 of title 31,
			 United States Code, for the activities of the Commission carried out under this
			 Act.
				(2)Reports
					(A)Annual
			 reportThe Commission shall submit to Congress an annual report
			 that contains a list of each gift, bequest, or devise with a value of more than
			 $250, together with the identity of the donor of each such gift, bequest, or
			 devise.
					(B)Final
			 reportNot later than September 30, 2016, the Commission shall
			 submit to Congress a final report that contains—
						(i)a
			 summary of activities of the Commission;
						(ii)a
			 final accounting of funds received and expended by the Commission; and
						(iii)the findings and
			 recommendations of the Commission.
						7.Grant
			 program
			(a)Grants
			 authorizedThe Chairman of the National Endowment for the
			 Humanities shall award grants under this section for the uses described in
			 subsection (b).
			(b)Use of
			 grantsGrants awarded under this section shall be used for
			 appropriate activities relating to the sesquicentennial of the Civil
			 War.
			(c)ConsiderationIn awarding grants under this section, the
			 Chairman of the National Endowment of the Humanities shall consider and give
			 priority to programs carried out by institutions of higher education, museums,
			 nonprofit organizations, professional associations, and State sesquicentennial
			 commissions with a national scope, that support the duties of the Commission
			 described in section 6, including programs that concentrate on the role of
			 African-Americans in the Civil War.
			8.Powers of the
			 CommissionThe Commission may,
			 for the purpose of carrying out this Act—
			(1)solicit, accept, use and dispose of gifts,
			 bequests, or devises of money or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Commission;
			(2)authorize any
			 voting member or employee of the Commission to take any action that the
			 Commission is authorized to take under this Act;
			(3)procure supplies,
			 services, and property, and make or enter into contracts, leases, or other
			 legal agreements to carry out this Act (except that any contracts, leases, or
			 other legal agreements entered into by the Commission shall not extend beyond
			 the date of the termination of the Commission); and
			(4)use the United
			 States mails in the same manner and under the same conditions as other Federal
			 agencies.
			9.Personnel
			 matters
			(a)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
			(b)Travel
			 expensesMembers of the Commission shall be allowed, as the
			 Secretary of the Interior determines appropriate to carry out this Act, travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson may appoint a Director and such
			 additional staff as are necessary to enable the Commission to perform its
			 duties.
				(2)Confirmation of
			 DirectorThe appointment of the Director shall be subject to the
			 approval of the Commission.
				(3)Compensation
					(A)Nonapplicability
			 of civil service lawsExcept
			 as provided in subparagraph (B), the Director and staff may be appointed
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and may be paid without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of that title
			 relating to classification and General Schedule pay rates.
					(B)Maximum rate of
			 payThe rate of pay for the Director and other staff shall not
			 exceed the rate payable for level V of the Executive Schedule under section
			 5316 of title 5, United States Code.
					(d)Detail of
			 government employeesAt the request of the Commission, the head
			 of any Federal agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of the agency to the Commission to assist the Commission
			 in carrying out the duties of the Commission under this Act.
			(e)Support
			 servicesUpon the request of the Commission, the Secretary of the
			 Interior, acting through the Director of the National Park Service, shall
			 provide to the Commission, on a reimbursable basis, the administrative support
			 services necessary for the Commission to carry out its responsibilities under
			 this Act.
			(f)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
			(g)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at daily rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			(h)Nonapplicability
			 of charter requirementSection 14(b) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
			(i)TerminationThe
			 Commission shall terminate on the date that is 90 days after the date on which
			 the Commission submits its final report under
			 section 6(b)(2).
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act (other than section 7) $500,000 for each of fiscal years 2012 through
			 2016.
			(b)GrantsThere
			 is authorized to be appropriated $3,500,000 to the National Endowment for the
			 Humanities to provide grants under section 7, to remain available until
			 expended.
			
